TEZE Aassmy                 GENERAL:
                                OF   TEXAS
"   GIBALDC.~                   Ausrrxiw1s.TJEXAE
e                          '.
      HonorableGeorge I?.Sheppard
      comptMller of PublicAaoouata
      Austin,Tears

      Dear 8irr                         opinionno. o-2146
                                        &I (1) TurIdlitjrof priror under
                                        Arti 70471 giha amy at 8 horse
                                        rhuw; (2) Admickiqm8 tit:*hono
                                        rrhm under Art. 70478-19,VAC.8.

             We reosivedyonr,l&ter dated l&r& 28, 1949, r~usstlng our opir
      ion on sewral queetims Bassd upon the faots oontained in P lettar from
      the ProgramChairmanoftie DallasSpring Horse Won. m quotefran yopr
      latter as follows:

     ,*A oharityherse s&vwas held in,~%llaare-tly for the purposeof rain-
      ing nmds for a FinnishRelief Fund. &bi~6iOlWOf     P.00 pm person wore
      oollkotedand prireo~,amountingto $10,OG&OO were giw8 to,fhe mers of',
      the winning horses anteredin thb various olasses,of tilbs.  An aritom-
      bile was giver amay bymsrns of a drawingoonfest.

      Yamattaahing a lettar fromthe Chairmsroftha ProgramCcmittee of the
      horse shm nbioh e+alns in detailthe manor of oonduotiagthe~show+M
      the methodsused ia mvar+Jingtheprize&"

             Ik,quote fromthe enolosedletter‘mitten*Mr.    UP.Y. Qmem&d~
      and addressedto you+ as follomr

      nReplyingto yourletterof,ldaroh20 to thebest of q hbulmdge the
      CharityHorse Show nus operatedas follows:

      "ZQ-stpriaes of #lO,OOOmm set up for the winners ofthe various alas-.
      sea, it bsiag neoessaryto gim cash prires in order to attraohentries
      and insurethe 8uooessof the shop. In additionto thescorkh prizes,
      varioustrophieswere,givea,& of which were donated by people interest-
      ed in the show a" it8 8uoo088.

      *Admissioqtotb show ~8~ chargedoa the basis of $1.00 per person for
      eaoh performmae. In additionseasonboxes were sold, of which I
      believethere mre om htmdmd, thosa boxes sellingat #lOO.pO- 801~
      few et &io.oo.

      'The Comnitteei& ohargeantioipatedthat the reoeipbstrcmthe stab of
      bores, and the entraoefees reoeived,and &tall rentsfrom thou l8tsr-
      ing horses,muld be more thaa enough&may to proridefortha aish
      prizes aadforthe xeomm~r~rexpexise~.Refit fromtheShmnr8      oxpeot-'
      ed tobe derivedfromthe gemtil tioket sale, from concessions,and
      from&mrenir Progmms~
Hon. Geo. H. Sheppard,page 2 (O-2146)



*Most of the beveragehouses,oandy distributors,  and other people donated
their merchandiseto the Show in order to swell the net receiptsfrom the
oonoessionsstandpoint.

"The SouvenirProgram,nhich is a featureof every Home Show, inaamuohas it
is neosssaryfor the spectatorsto have a prograrn~in
                                                  order to followthe pe-
formames, was financedby the sale of advertisingspaoe,md as you know most
purohaeersof spaoe looked on it as a,oontribution
                                                rather tham as ocmnneroial
advertising.

"Ta order to swell the sale of the programsthemselves,aad they were sold at
26+ saoh, it-was suggestedthat we get a group.ofmm to giw us the monsy to
m   the automobile,lhioh was done2 and the automobilewas then purohaaedat
ooat or appraximate:oost.(P.eachprogramwas a couponwhich aartitled   the hold-
er to a ohanoeat the autmobile, aad all couponswere depositedin a reaepta-
018 a& one drawntherefrom,the oxmr of that oouponbsing the reoipientof
the automobile.

*YOU uaderstand,of aourse,that all pmoeeds, above expensesas set out herein,
mre for tht,befit of the FinnishReliSf Fund. It was not rWiuir& tbt~the
tinner shouldbe present~atthe dradng, amd in fact it nas not requiredthat he
be Resent at nny performanceof the Show,thereforehe was not mq&ed    to buy
my admissionticketto the Shm, but paid 26 cents for progm.”

            Based Uponthe aMe    statedfaots,you requestour opinionoa the
followingquestions:

1. Is the autcmoblle,givea away in oonneotior,with the Dallas SpringHorse
Show, subjeotto the 2lY$award tax leviedby &tic10 7047f,V.LC.S.7

2. Are the prizes;given to the owner8of the winning horses,,subjeot
                                                                  to the
20% awaer tax levied by Artiole 7047f,supra?
                                                              .~~
3. Arcthe admissioachargessubjectto the admissiontax leviedby Article
7047a-19,V.A.C.S.0

            &-tiole 7047f,reads in part a8 followsr

"(a) Ebery person,firm; or oorporationoonduotinga theatre,plaoe of amuse-
ment, or any basineesenterprisein aomecticm withthe operationof which a
prim in the form of money or somthiag of value is offeredor giveato me or
more patronsof,suohtbatre, plaoe of amusement,or biisimm eaterprize,pad
not given to all patronsthereofpayingthe same charge for any oertaiasum-
ioe, oomnodity,or entertaimnent, shall ma@ a verifiedmonthly report on the
twenty-fifthday of each month to the Comptrollerof PublicAooounts of the
State of T-8, showingthe azwuntof money so given ia prizes,andthe ~alua
                                             withsuch businessduring the
of all prilssor awards so given in oolaneotion
next precedingmonfh.
Hon. Gee. H. Sheppard,page 3 (O-2146)



 *(b) There is hereby levieda tax equal to Imen* per co& (2%) of the value
 of all suoh money, p&es, and awards given in aonnsationwiththe operationof
each and all of the foregoingbxiwss enterprizes,and at the tims of making
the report tothe Comptrollerof Fu&lioAooounts, the owner or operatorof any
..suohbusinessshall pay to the State Treasurersuch tax upon the total amount
of money, pxYmes,and awards so giver duringthe next precedingmonth. . . ."

             This Departmanthas held that the operationof a theatreor a
plaos of amuseme& must be operatedas a "businessenterprisswin order for the
prize to be taxa% uader the statutein questioa. Our OpinionNo. O-1689. It
appearsfromthe heretoforemelntionad  facts that the horse shan was operated,
not as a busin 888 enterprise,lut as a benwolsnt or charitableenterprise.
H& conolude,therefore,that neitherthe Dallas SpringHorse Show, its members
nor its officersare liablefor the 2% award tax on the automobile.

             In answer to your secondquestion,we are of the opinionthat the
prfres or awards giwn to the owners of the winninghorses are not sub@& to the
2% award tax for the reasonthat the horse show was not oonductedas a "busi-
ness enterprise"as that term is used in Artiole 7047f, supra,and for the fur-
ther reasonthat the personswho mere awardedtha prizes and awardsnure not
npatronethereofpaying the same ohargsfor any oertaimser~ioe,oommsodity;   or
spltertainment*
              within the rmaning of the above article. See ConferenoeOpinion
No. 3026.

             In answer fo your third uestioa,wa are of the opinionthat you
oorreotlyadvisedthe officersor momzsrs of the Dallas Horse Showthat the
admisSiontar is not applioablato the admissionsoolleotedfor the reascasset
out in our OpinionHo. O-820.

            ok,trust that this is the iSformationdesired.

                                              Yours wry truly

                                        ATTORXdYGE-SEEAL
                                                       OF TEXAS

                                        By /s/ Glema B. Lewis


                                               Glenn B. Lewis
Isr8wregw                                          Assistant

                                        By /s/Lee Shoptaw

APPm    APFLI19, 1940
/s/ Gerald C. Wan
ATlWkWY GENERALOF TX@